Exhibit 10.4

 

METHODE ELECTRONICS, INC.

2010 CASH INCENTIVE PLAN

 

CASH BONUS

FORM AWARD AGREEMENT

 

This Cash Incentive Award Agreement, effective as of                      ,
201   (the “Award Agreement”), is entered into by and between Methode
Electronics, Inc., a Delaware corporation (the “Company”), and
                                         (“Grantee”).

 

WHEREAS, the Company desires to reward Grantee for his services to the Company
and to encourage him to continue to work for the benefit of the Company in a
manner that will benefit all Company shareholders.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the Company agrees to pay Grantee certain
cash incentive bonuses under the Company’s 2010 Cash Incentive Plan (the “Plan”)
on the terms and conditions set forth herein.

 

1.             Award.  The Company will pay Grantee a performance-based cash
bonus in  a maximum amount specified in Exhibit A attached hereto (the “Target
Amount”), provided all of the performance measures set forth on Exhibit A are
achieved.  For each performance measure achieved by the Grantee, the Company
will pay Grantee the amount set forth on Exhibit A hereto corresponding to the
respective measure.  Grantee is only entitled to the full Target Amount if all
of the measures set forth on Exhibit A are achieved.  If Exhibit A includes
minimum, target and maximum levels of performance, with the final value of the
bonus determined by the level of performance attained during the applicable
performance period, then for purposes of this Award Agreement the Target Amount
shall mean the amount of bonus payable if the maximum level of performance is
attained.  For purposes of this Award Agreement, the term “Award” shall refer to
the Target Amount or portion thereof paid under the terms of this Award
Agreement.

 

Unless the Award is properly deferred under the terms of the Plan, the Award
shall be paid to the Grantee within 2 ½ months after the end of the Company’s or
the Grantee’s taxable year (whichever is later) in which the Grantee became
entitled to the Award payment.  The Company may withhold from any payment that
it is required to make under this Award Agreement amounts sufficient to satisfy
applicable withholding requirements under any federal, state or local law.

 

2.             Deferrals.  The Grantee may defer receipt of the Award, subject
to the deferral rules under the Plan and applicable law.

 

3.             Payment Acceleration.  Payment of the Award hereunder shall
accelerate if the Grantee’s employment with the Company and its Subsidiaries and
Affiliates is terminated due to: (i) retirement on or after his sixty-fifth
birthday; (ii) retirement on or after his fifty-fifth birthday with consent of
the Company; (iii) retirement at any age on account of total and permanent
disability as determined by the Company; or (iv) death.  If payment is
accelerated, payment of the Award shall be made on a pro rata basis, based on
the Target Amount calculated through the most recently completed month in which
such termination occurs, and multiplying such Target Amount by a fraction, the
numerator of which shall be the total number of days the Grantee was employed
during the performance period and the denominator of which shall be three
hundred sixty-five (365).

 

1

--------------------------------------------------------------------------------


 

4.             Change of Control.  Payment of any outstanding Award shall be
accelerated immediately following a Change of Control.  If payment is
accelerated, payment of the Award shall be made on a pro rata basis based on the
Target Amount calculated through the most recently completed month occurring
immediately prior to the month in which such Change in Control occurs, and
multiplying such Target Amount by a fraction, the numerator of which shall be
the total number of days total number of days during the performance period
before the Change of Control and the denominator of which shall be three hundred
sixty-five (365).

 

5.             Construction.  This Award Agreement is subject to the terms of
the Plan and shall be construed in accordance therewith.  All capitalized and
undefined terms herein are subject to the definitions contained in the Plan. 
The construction and operation of this Award Agreement are governed by the laws
of the State of Illinois without regard to any conflicts or choice of law
rules or principles that might otherwise refer construction or interpretation of
this Award Agreement to the substantive law of another jurisdiction, and any
litigation arising out of this Award Agreement shall be brought in the Circuit
Court of the State of Illinois or the United States District Court for the
Eastern Division of the Northern District of Illinois.

 

6.             Amendment.  This Award Agreement may be amended at any time by
written agreement between the Company and Grantee.  Any such amendment shall be
made pursuant to a resolution of the Compensation Committee of the Company’s
Board of Directors.

 

7.             Funding.  Cash payments under this Award Agreement shall
constitute general obligations of the Company.  Grantee shall have only an
unsecured right to payment thereof out of the general assets of the Company.

 

8.             Severability.  In the event that any provision or portion of this
Award Agreement shall be determined to be invalid or unenforceable for any
reason, the remaining provisions of this Award Agreement shall be unaffected
thereby and shall remain in full force and effect.

 

9.             Dispute Resolution.  The parties initially shall attempt to
resolve by direct negotiation any dispute, controversy or claim arising out of
or relating to this Award Agreement or its breach or interpretation (each, a
“Dispute”). For purposes of this negotiation, the Company shall be represented
by one or more of its independent directors appointed by the Board of Directors.
If the parties are unable to resolve the Dispute by direct negotiation within 30
days after written notice by one party to the other of the Dispute, the Dispute
shall be settled by submission by either party of the Dispute to binding
arbitration in Chicago, Illinois (unless the parties agree in writing to a
different location), before a single arbitrator in accordance with the American
Arbitration Association’s National Rules for the Resolution of Employment
Disputes then in effect.  The arbitrator will be an attorney licensed to
practice law in the State of Illinois.  The decision and award made by the
arbitrator shall be final, binding and conclusive on all parties hereto for all
purposes, and judgment may be entered thereon in any court having jurisdiction
thereof.  Except as set forth below, each party shall pay:  the fees of his or
its attorneys; the expenses of his or its witnesses; and all other expenses
connected with presenting his or its case.  Except as set forth below, the costs
of the arbitration, including the cost of any record or transcripts of the
arbitration hearing, administrative fees, the fees of the arbitrator, and all
other fees and costs shall be borne equally by the parties.  In the event of a
Dispute following or in connection with a Change of Control, the Company shall
pay the fees of the arbitrator as well as the cost of any record or transcripts
of the arbitration hearing and other administrative fees and costs.  In all
Disputes, the arbitrator will have discretion to make an award of fees, costs
and expenses to the prevailing party.

 

10.           Section 409A Compliance.  It is the intention of the Company and
the Grantee that the Award and other benefits awarded under this Award Agreement
shall be exempt from the requirements of

 

2

--------------------------------------------------------------------------------


 

Section 409A of the Code and its implementing regulations (“Section 409A”) and
shall be interpreted in a manner consistent with this interpretation.  In the
event that the Company or the Grantee reasonably determines that any award under
this Award Agreement may be subject to Section 409A, the Company and Grantee
shall work together to adopt such amendments to this Award Agreement or adopt
other policies or procedures (including amendments, policies and procedures with
retroactive effective to the extent allowable by applicable laws), or take any
other commercially reasonable actions necessary or appropriate to cause the
Award and other benefits awarded under this Award Agreement to (i) be exempt
from Section 409A, or (ii) otherwise comply with the requirements of
Section 409A.

 

11.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

12.           Entire Agreement and Clawback Policy.  This Agreement supersedes
and cancels all prior written or oral agreements and understandings relating to
the terms of this Agreement.  This Agreement and the Award granted hereunder are
subject to any Company Clawback Policy in effect as of the date of this
Agreement or as subsequently amended, modified or replaced and the terms of the
Change in Control Agreement dated as of                          between the
Company and Grantee, as the same may be amended from time to time.

 

13.           No Retention Rights.  Nothing herein contained shall confer on the
Grantee any right with respect to continuation of employment or services by the
Company or its Subsidiaries or Affiliates, or interfere with the right of the
Company or its Subsidiaries or Affiliates to terminate at any time the
employment or service of the Grantee.

 

[Signature Page to Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company by one of its duly authorized officers has
executed this Award Agreement as of the day and year first above written.

 

 

METHODE ELECTRONICS, INC.

 

By:

 

 

 

Paul G. Shelton

 

Its:

Chairman, Compensation Committee

 

 

Please indicate your acceptance of the terms and conditions of this Award
Agreement by signing in the space provided below and returning a signed copy of
this Award Agreement to the Company.  IF A FULLY EXECUTED COPY OF THIS AWARD
AGREEMENT HAS NOT BEEN RECEIVED BY THE COMPANY BY
                                  , THE AWARD GRANTED UNDER THIS AWARD AGREEMENT
SHALL BE CANCELLED.

 

BY SIGNING BELOW, YOU ACKNOWLEDGE AND AGREE THAT YOU HAVE RECEIVED A COPY OF THE
PLAN AND ARE FAMILIAR WITH THE TERMS AND PROVISIONS THEREOF, INCLUDING THE TERMS
AND PROVISIONS OF THIS AWARD AGREEMENT.  YOU HAVE REVIEWED THE PLAN AND THIS
AWARD AGREEMENT IN THEIR ENTIRETY, HAVE HAD AN OPPORTUNITY TO OBTAIN THE ADVICE
OF COUNSEL PRIOR TO EXECUTING THIS AWARD AGREEMENT AND FULLY UNDERSTAND ALL
PROVISIONS OF THIS AWARD AGREEMENT.  FINALLY, YOU HEREBY AGREE TO ACCEPT AS
BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE
ADMINISTRATOR UPON ANY QUESTIONS ARISING UNDER THE PLAN OR THIS AWARD AGREEMENT.

 

The undersigned hereby accepts, and agrees to, all terms and provisions of this
Award Agreement and the Plan as they pertain hereto.

 

 

GRANTEE

 

 

 

[                                      ]

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------